Name: Council Regulation (EEC) No 551/84 of 28 February 1984 amending Regulation (EEC) No 3667/83 relating to the continuing of the import of New Zealand butter into the United Kingdom on special terms
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade;  Europe;  trade policy
 Date Published: nan

 No L 61 / 10 Official Journal of the European Communities 2. 3 . 84 COUNCIL REGULATION (EEC) No 551/84 of 28 February 1984 amending Regulation (EEC) No 3667/83 relating to the continuing of the import of New Zealand butter into the United Kingdom on special terms THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3667/83 is hereby amended as follows : 1 . In the first subparagraph of Article 2 ( 1 ) '29 February 1984' is replaced by '31 March 1984' and, in the second subparagraph thereof, ' 13 833 tonnes' by '20 750 tonnes' ; 2. Article 2 (3) is replaced by the following : '3 . Before 1 April 1984 the Council shall , on a proposal from the Commission, review the func ­ tioning of these arrangements with a view to a deci ­ sion on arrangements for the import of New Zealand butter after 31 March 1984.' Article 2 This Regulation shall enter into force on 1 March 1984. Having regard to the 1972 Act of Accession, and in particular Article 5 (2) of Protocol 18 thereto, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 3667/83 (') gave the United Kingdom temporary authorization to import a quantity of New Zealand butter on special terms during the months of January and February 1984 ; Whereas the Council has not been able to agree in good time on new import arrangements for a longer term ; whereas, in order to prevent an interruption of the imports, a further temporary authorization should be granted for the month of March, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1984 . For the Council The President M. ROCARD (') OJ No L 366, 28 . 12. 1983, p. 16.